Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant elected species 2 (Figs. 1-3, and 5) in the reply filed on 12/31/2020. Claims 11-12 are directed to figure 6 which is a different species than the elected species.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 8, 13-15, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sauer (US 20160093454).
Regarding claim 1, Sauer teaches a human body pressure switch, comprising: a pressure switch element 32  and an elastic pressure-contact body 5 provided at a lower side of the pressure switch element, wherein the elastic pressure-contact body comprises a spacing support structure 10 and a force support protrusion 20; the force support protrusion  corresponds to a sensing contact 40 of the pressure switch element; the spacing support structure, in a state of an external force applied, is 
Regarding claim 2, Sauer teaches the human body pressure switch wherein the force support protrusion is of a solid structure and has a wall thickness greater than a wall thickness of the spacing support structure, and a material of the elastic pressure-contact body is an elastic rubber-plastic material (Figs. 1-3 and paragraph 26).
Regarding claim 3, Sauer teaches the human body pressure switch wherein the elastic pressure-contact body 5 is located between the pressure switch element 32 and a sponge cushion of a vehicle seat (Fig. 1-4 and paragraph 2).
Regarding claim 4, Sauer teaches the human body pressure switch wherein a material of the elastic pressure-contact body is made from an elastic silicone rubber (paragraph 26).
Regarding claim 5, Sauer teaches the human body pressure switch wherein the elastic pressure-contact body 5 comprises a plurality of spacing support structures 10, the plurality of spacing support structures are provided to be spaced apart from each other, and one force support protrusion 20 is provided between every two adjacent spacing support structures (Figs. 1-5).
Regarding claim 7, Sauer teaches the human body pressure switch wherein the spacing support structure 10 is of a bending structure, a hollow structure or a spacing hollow structure (Figs. 1-4).
Regarding claim 8, Sauer teaches the human body pressure switch wherein the spacing support structure 10 protrudes outward from one side of the elastic pressure-
Regarding claim 13, Sauer teaches the human body pressure switch wherein the force support protrusion 20 is of a cylindrical shape, a mushroom shape or a wall shape (Figs. 1-4).
Regarding claim 14, Sauer teaches the human body pressure switch wherein the human body pressure switch further comprises: a first pressure bearing plate 30 provided at one side of the pressure switch element 32 away from the elastic pressure-contact body 5; and a second pressure bearing plate 15 provided at one side of the elastic pressure- contact body away from the pressure switch element (Fig. 1).
Regarding claim 15, Sauer teaches the human body pressure switch wherein the elastic pressure-contact body 5 is located between the pressure switch element  32 and the second pressure bearing plate 15, the force support protrusion 20 protrudes outward from one side of the elastic pressure-contact body away from the pressure switch element (there’s a gap between the protrusion 20 and pressure switch 32), an opening (opening where the stiff member 24 is positioned) is provided at one side of the force support protrusion away from the pressure switch element, and the spacing support structure 10 protrudes from the elastic pressure-contact body in a same direction as a direction in which the force support protrusion protrudes from the elastic pressure-contact body (Figs. 1-4).
Regarding claim 17, Sauer teaches the human body pressure switch wherein 
Regarding claim 18, Sauer teaches a vehicle seat, comprising the human body pressure switch according to claim 1 (paragraph 2).
Regarding claim 20, Sauer teaches a method for processing a human body pressure switch, comprising: providing an elastic pressure-contact body 5 at a lower side of a pressure switch element 32, wherein the elastic pressure-contact body comprises a spacing support structure 10  and a force support protrusion 20; and making the force support protrusion correspond to a sensing contact 40 of the pressure switch element; wherein in a state of an external force applied, the spacing support structure is deformed by amount greater than amount of deformation of the force support protrusion, and the spacing support structure, in a state of no external force applied, plays a supporting role (Figs. 1-4 and paragraph 26).

Claim Rejections - 35 USC § 102
Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeda, et al. (US. Pat. 6,940,030). 
Regarding claim 1, Takeda teaches a human body pressure switch, comprising: a pressure switch element 3  and an elastic pressure-contact body 20 provided at an upper side or a lower side of the pressure switch element, wherein the elastic pressure-contact body comprises a spacing support structure 7 and a force support protrusion 17; the force support protrusion  corresponds to a sensing contact 3 of the pressure switch element; the spacing support structure, in a state of an external force applied, is deformed by amount greater than amount of deformation of the force support 
Regarding claim 6, Takeda teaches the human body pressure switch wherein one side of the elastic pressure-contact body 20 facing away from the force support protrusion 17 is a force support surface 21, and the force support surface is configured to provide a force for pressing down a top of the sensing contact 3 of the pressure switch element 3, for being depressed (Fig. 4). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sauer in view of Hansen (US 20100192698). 
Regarding claim 16, Sauer does not teach the fixing hole and the attachment pin. However, Hansen teaches a similar switch device comprising a pressure switch element (24, 28) and the elastic pressure-contact body 26 each are provided therein with a fixing hole 34 through which an attachment pin 32 and/or a guide post can pass, and the pressure switch element and the elastic pressure contact body are fixed by making the attachment pin and/or guide post pass through the first pressure bearing plate 22 and the second pressure bearing plate 30 (Fig. 1). It would have been obvious . 
Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, the prior art fails to teach or show, alone or in combination, the claimed wherein the elastic pressure-contact body comprises one receiving slot, the force support protrusion is provided at a bottom of the receiving slot, and the force support protrusion extends towards a slot opening of the receiving slot and protrudes beyond the slot opening of the receiving slot, two spacing support structures, in conjunction with the rest of the limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976.  The examiner can normally be reached on 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED M SAEED/Primary Examiner, Art Unit 2833